DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 6 & 15 have been cancelled. Claims 21 & 22 have been added. Claims 1, 7, 10, 16, and 18 have been amended. Claims 1-5, 7-14, and 16-22 are currently pending. 

Response to Arguments

Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Wang does not teach a single write pointer configurable to point to any of the columns of the data buffer, the Examiner respectfully disagrees. 

Wang discloses a data buffer circuit (Fig. 1, 18, Elastic Buffer; Paragraph [0026], “system 10 includes, among other things, a serial-to-parallel converter 14, a Clock Data recovery circuit (CDR) 16, and an elastic buffer 18”) that has both read and write pointers (Fig. 3, Write/Read Pointer Generation Unit; [0035], “Elastic buffer 18 may include, among other things, a symbol storage 300, a write processor 310, a read processor 320, a write pointer generation unit 330, a read pointer generation unit 340”) for different buffer columns within the buffer (Fig. 3, 300, Symbol Storage; [0036], “Symbol storage 300 stores these incoming symbols in successive order so that elastic buffer 18 can read these symbols in the order that they were received”). Wang further discloses that the symbol storage 300 of Figure 3 includes adjacent storage locations that can be both read/written into (Fig. 3, Adjacent Location 7 is on the left column and Adjacent Location 8 is on the right column; [0037], “This allows two adjacent symbol storage elements to be written into or read from during a single clock cycle. For example, these adjacent symbol storage elements could be locations 7 and 8, locations 8 and 9, or locations 9 and 10 listed above”) wherein these adjacent locations are columns indicated by pointers as shown in Figure 3 (Fig. 3, Write Pointer and Read Pointer Used to Indicate the Adjacent Locations; [0044], “write processor 310 sets write pointer enable signal 402 to a high level for enabling write pointer generation unit 330 to increment write pointer 404 appropriately at symbol storage 300”… [0051], “Read processor 320 reads out the stored symbol data, according to read pointer position 504”). While Applicant argues that there is not a single write pointer associated with the data buffer, Wang discloses in Figure 3 a write pointer generation unit 330 that generates a single write pointer to be synchronized with a single read pointer ([0040], “Two pointers (write and read) control the write and read operations. The write pointer generation unit 330 generates a binary code to point to the next location to be written to in symbol storage 300 and generates a Gray code, which is provided to pointer synchronizer 350 for synchronizing the binary code with the read clock domain”). Thus, Wang does disclose a single write pointer for controlling writing of data of the columns of the data buffer. 

Applicant’s arguments with respect to claim(s) 1, 10, and 18 limitation of a first and second read pointer have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7, 10, 12-14, 16, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0086874) in view of Thompson (US 2007/0002991).

Regarding claim 1, Wang teaches a system (Figs. 1 & 3, Buffer System Embodiment) comprising: a data buffer circuit (Figs. 1 & 3, 18, Elastic Buffer) that is configured to buffer data in a data buffer that comprises a number of columns comprising a first column and a second column (Fig. 2 Timing Chart of Embodiment; Paragraph 0033, A SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data)), a single write pointer is used for the data buffer, the single write pointer able to point to any of the columns of the data buffer (Paragraph 0055, Write pointer generation unit 330, which operates at write clock 13, controls the write pointer location according to symbol storage 300… Paragraph 0056, Write binary pointer 404 addresses the location within symbol storage 300 and Gray code pointer 602 synchronizes the write pointer into the read clock domain); and a lane shifter circuit (Fig. 3, 350, Pointer Synchronizer) that is configured to perform operations comprising: detecting that a symbol in the data buffer is a skip request with a corresponding number of data entries in the data buffer to skip (Paragraph 0036, Symbol storage 300 stores these incoming symbols in successive order so that elastic buffer 18 can read these symbols in the order that they were received), the number of data entries to skip not being an integer multiple of the number of columns (Paragraph 0031, SKIP ordered-set includes at least four control symbols (a COM character followed by three SKIP characters; the SKIP is the "don't care" character, hence the name "SKIP")… Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320); and in response to the detecting (Fig. 2, 21, Single Skip Ordered Set Sequence; Paragraph 0040, write pointer generation unit 330 generates a binary code to point to the next location to be written to in symbol storage 300 and generates a Gray code, which is provided to pointer synchronizer 350 for synchronizing the binary code with the read clock domain) of the skip request: modifying a first read pointer for reading from the first column (Fig. 3, Read Pointer 340; Paragraph 0036, for every read clock cycle, a read pointer may need to be incremented twice for appropriately reading the two corresponding symbols out of the two storage elements of symbol storage 300) by a first amount (Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320.  Two pointers (write and read) control the write and read operations).
Wang teaches a data buffer that has both read and write pointers for different columns. Wang does not explicitly teach two read pointers. 
Thompson teaches a single write pointer (Fig. 5, 510, Write Pointer) being used for the data buffer (Fig. 5, 502, Elasticity FIFO Queue), the single write pointer configurable to point to any of the columns of the data buffer (Paragraph 0037, The write pointer 510 is specifying location 3/2 (528/544) for the destination for the two character wide data in 508. Data written from transmitted data, but not yet read are in locations 6 (540), 7 (524), 8 (538), 9 (522), 10 (536), 11 (520), 12 (534), 13, (518), 14 (532), 15 (516), 0 (546), and 1 (530)); and in response to detecting of the skip request (Fig. 5, NULL Locations; Paragraph 0023, In the delete characters state 220, the read pointer skips over elasticity queue locations holding null characters so that the read pointer can catch up with the write pointer): modifying a first read pointer (Fig. 5, 504, Read Pointer 1) for reading from the first column by a first amount (Fig. 6 embodiment of Figure 5 after one clock cycle, 604, Read Pointer 1 has skipped from Location 7 to Location 13); and modifying a second read pointer (Fig. 5, 512, Read Pointer 0; Paragraph 0037, primary difference is that the embodiment in FIGS. 5, 6, and 7 has two read pointers 504, 512) for reading from the second column by a second amount, the second amount being different from the first amount (Fig. 6, 612, Read Pointer 0 has moved from Location 6 to location 8; Paragraph 0038, Read pointer 0 (612) has been incremented to the next non-null data location at location 8 (638). Read pointer 1 (604) has skipped the null locations 622, 636, 620, 634 and is now pointing at the second non-null data location, location 13 (618). By separating the read pointers 604, 612 the embodiment is able to skip four null characters where two of the null characters 622, 634 are not part of a side-by-side null pair of locations).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Thompson and include a first and second read pointer.   
One of ordinary skill in the art would be motivated to make the modifications in order to efficiently take advantage of consecutive null data locations (i.e. skips) and to have proper separation between write pointer and read pointer (See Thompson: Paragraph 0039), thus creating support for a wider variation of frequencies between transmitter and receivers (See Thompson: Paragraph 0041).

Regarding claim 3, Wang in view of Thompson teaches the system of claim 1. Wang teaches wherein the first amount is one more than the second amount (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17). 

Regarding claim 4, Wang in view of Thompson teaches the system of claim 1. Wang teaches wherein: the first amount of two (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17); and the second amount is one (Paragraph 0056, counter may effectively increment when receiving an asserted write pointer enable signal 402 from write processor 310). 

Regarding claim 5, Wang in view of Thompson teaches the system of claim 1. Wang teaches wherein: the first amount is one (Paragraph 0040, adding one SKIP operation is implemented in the read processor 320); and the second amount is zero (Paragraph 0045, de-assert the write pointer enable signal 402 for one write clock cycle to stop the write operation and the write pointer increment from incrementing so that the SKIP signal is not stored in symbol storage 300).

Regarding claim 7, Wang in view of Thompson teaches the system of claim 1. Wang teaches wherein the operations further comprise: determining the first amount based on the single write pointer and the first read pointer (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17).

Regarding claim 10, Wang teaches a method (Figs. 1 & 3, Buffer System Embodiment) comprising: receiving, via a network (Paragraph 0031, transmitter on the remote end periodically transmits a special symbol sequence called the SKIP ordered-set), a skip request that indicates a number of data entries in a data buffer to skip (Figs. 1 & 3, 18, Elastic Buffer), the data buffer comprising a number of columns comprising a first column and a second column (Fig. 2 Timing Chart of Embodiment; Paragraph 0033, A SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data)); the number of data entries to skip not being an integer multiple of the number of columns (Paragraph 0036, Symbol storage 300 stores these incoming symbols in successive order so that elastic buffer 18 can read these symbols in the order that they were received… Paragraph 0031, SKIP ordered-set includes at least four control symbols (a COM character followed by three SKIP characters; the SKIP is the "don't care" character, hence the name "SKIP")… Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320), a single write pointer is used for the data buffer, the single write pointer able to point to any of the columns of the data buffer (Paragraph 0055, Write pointer generation unit 330, which operates at write clock 13, controls the write pointer location according to symbol storage 300… Paragraph 0056, Write binary pointer 404 addresses the location within symbol storage 300 and Gray code pointer 602 synchronizes the write pointer into the read clock domain); and in response to the receiving (Fig. 2, 21, Single Skip Ordered Set Sequence) of the skip request: modifying a first read pointer for reading from the first column (Fig. 3, Read Pointer 340; Paragraph 0036, for every read clock cycle, a read pointer may need to be incremented twice for appropriately reading the two corresponding symbols out of the two storage elements of symbol storage 300) by a first amount (Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320.  Two pointers (write and read) control the write and read operations).
Wang teaches a data buffer that has both read and write pointers for different columns. Wang does not explicitly teach two read pointers. 
Thompson teaches a single write pointer (Fig. 5, 510, Write Pointer) being used for the data buffer (Fig. 5, 502, Elasticity FIFO Queue), the single write pointer configurable to point to any of the columns of the data buffer (Paragraph 0037, The write pointer 510 is specifying location 3/2 (528/544) for the destination for the two character wide data in 508. Data written from transmitted data, but not yet read are in locations 6 (540), 7 (524), 8 (538), 9 (522), 10 (536), 11 (520), 12 (534), 13, (518), 14 (532), 15 (516), 0 (546), and 1 (530)); and in response to detecting of the skip request (Fig. 5, NULL Locations; Paragraph 0023, In the delete characters state 220, the read pointer skips over elasticity queue locations holding null characters so that the read pointer can catch up with the write pointer): modifying a first read pointer (Fig. 5, 504, Read Pointer 1) for reading from the first column by a first amount (Fig. 6 embodiment of Figure 5 after one clock cycle, 604, Read Pointer 1 has skipped from Location 7 to Location 13); and modifying a second read pointer (Fig. 5, 512, Read Pointer 0; Paragraph 0037, primary difference is that the embodiment in FIGS. 5, 6, and 7 has two read pointers 504, 512) for reading from the second column by a second amount, the second amount being different from the first amount (Fig. 6, 612, Read Pointer 0 has moved from Location 6 to location 8; Paragraph 0038, Read pointer 0 (612) has been incremented to the next non-null data location at location 8 (638). Read pointer 1 (604) has skipped the null locations 622, 636, 620, 634 and is now pointing at the second non-null data location, location 13 (618). By separating the read pointers 604, 612 the embodiment is able to skip four null characters where two of the null characters 622, 634 are not part of a side-by-side null pair of locations).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Thompson and include a first and second read pointer.   
One of ordinary skill in the art would be motivated to make the modifications in order to efficiently take advantage of consecutive null data locations (i.e. skips) and to have proper separation between write pointer and read pointer (See Thompson: Paragraph 0039), thus creating support for a wider variation of frequencies between transmitter and receivers (See Thompson: Paragraph 0041).

Regarding claim 12, Wang in view of Thompson teaches the method of claim 10. Wang teaches wherein the first amount is one more than the second amount (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17).

Regarding claim 13, Wang in view of Thompson teaches the method of claim 10. Wang teaches wherein: the first amount of two (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17); and the second amount is one (Paragraph 0056, counter may effectively increment when receiving an asserted write pointer enable signal 402 from write processor 310).

Regarding claim 14, Wang in view of Thompson teaches the method of claim 10. Wang teaches wherein: the first amount is one (Paragraph 0040, adding one SKIP operation is implemented in the read processor 320); and the second amount is zero (Paragraph 0045, de-assert the write pointer enable signal 402 for one write clock cycle to stop the write operation and the write pointer increment from incrementing so that the SKIP signal is not stored in symbol storage 300).

Regarding claim 16, Wang in view of Thompson teaches the method of claim 10. Wang teaches wherein the operations further comprise: determining the first amount based on the single write pointer and the first read pointer (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17).

Regarding claim 18, Wang teaches a non-transitory machine-readable medium that stores instructions that, when executed by one or more processors (Figs. 1 & 3, Buffer System Embodiment), cause the one or more processors to perform operations comprising: receiving, via a network (Paragraph 0031, transmitter on the remote end periodically transmits a special symbol sequence called the SKIP ordered-set), a skip request that indicates a number of data entries in a data buffer to skip (Figs. 1 & 3, 18, Elastic Buffer), the data buffer comprising a number of columns including a first column and a second column (Fig. 2 Timing Chart of Embodiment; Paragraph 0033, A SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data)); the number of data entries to skip not being an integer multiple of the number of columns (Paragraph 0036, Symbol storage 300 stores these incoming symbols in successive order so that elastic buffer 18 can read these symbols in the order that they were received… Paragraph 0031, SKIP ordered-set includes at least four control symbols (a COM character followed by three SKIP characters; the SKIP is the "don't care" character, hence the name "SKIP")… Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320), a single write pointer is used for the data buffer, the single write pointer able to point to any of the columns of the data buffer (Paragraph 0055, Write pointer generation unit 330, which operates at write clock 13, controls the write pointer location according to symbol storage 300… Paragraph 0056, Write binary pointer 404 addresses the location within symbol storage 300 and Gray code pointer 602 synchronizes the write pointer into the read clock domain); and in response to the receiving of the (Fig. 2, 21, Single Skip Ordered Set Sequence; Paragraph 0040, write pointer generation unit 330 generates a binary code to point to the next location to be written to in symbol storage 300 and generates a Gray code, which is provided to pointer synchronizer 350 for synchronizing the binary code with the read clock domain) skip request: modifying a first read pointer for reading from the first column (Fig. 3, Read Pointer 340; Paragraph 0036, for every read clock cycle, a read pointer may need to be incremented twice for appropriately reading the two corresponding symbols out of the two storage elements of symbol storage 300) by a first amount (Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320.  Two pointers (write and read) control the write and read operations).
Wang teaches a data buffer that has both read and write pointers for different columns. Wang does not explicitly teach two read pointers. 
Thompson teaches a single write pointer (Fig. 5, 510, Write Pointer) being used for the data buffer (Fig. 5, 502, Elasticity FIFO Queue), the single write pointer configurable to point to any of the columns of the data buffer (Paragraph 0037, The write pointer 510 is specifying location 3/2 (528/544) for the destination for the two character wide data in 508. Data written from transmitted data, but not yet read are in locations 6 (540), 7 (524), 8 (538), 9 (522), 10 (536), 11 (520), 12 (534), 13, (518), 14 (532), 15 (516), 0 (546), and 1 (530)); and in response to detecting of the skip request (Fig. 5, NULL Locations; Paragraph 0023, In the delete characters state 220, the read pointer skips over elasticity queue locations holding null characters so that the read pointer can catch up with the write pointer): modifying a first read pointer (Fig. 5, 504, Read Pointer 1) for reading from the first column by a first amount (Fig. 6 embodiment of Figure 5 after one clock cycle, 604, Read Pointer 1 has skipped from Location 7 to Location 13); and modifying a second read pointer (Fig. 5, 512, Read Pointer 0; Paragraph 0037, primary difference is that the embodiment in FIGS. 5, 6, and 7 has two read pointers 504, 512) for reading from the second column by a second amount, the second amount being different from the first amount (Fig. 6, 612, Read Pointer 0 has moved from Location 6 to location 8; Paragraph 0038, Read pointer 0 (612) has been incremented to the next non-null data location at location 8 (638). Read pointer 1 (604) has skipped the null locations 622, 636, 620, 634 and is now pointing at the second non-null data location, location 13 (618). By separating the read pointers 604, 612 the embodiment is able to skip four null characters where two of the null characters 622, 634 are not part of a side-by-side null pair of locations).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Thompson and include a first and second read pointer.   
One of ordinary skill in the art would be motivated to make the modifications in order to efficiently take advantage of consecutive null data locations (i.e. skips) and to have proper separation between write pointer and read pointer (See Thompson: Paragraph 0039), thus creating support for a wider variation of frequencies between transmitter and receivers (See Thompson: Paragraph 0041).

Regarding claim 20, Wang in view of Thompson teaches the medium of claim 18. Wang teaches wherein the first amount is one more than the second amount (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17). 

Regarding claim 21, Wang in view of Thompson teaches the system of claim 1. Wang does not explicitly teach wherein the operations of the lane shifter circuit further comprise: generating an output row by reading one data value from each column of the data buffer. 
Thompson teaches wherein the operations of the lane shifter circuit further comprise: generating an output row (Paragraph 0037, Read pointer 0 (512) specifies that half of the data out, data out 0 (514), will come from location 6 (540). Read pointer 1 (504) specifies that the other half of the data out, data out 1 (506) will come from location 7 (524)) by reading one data value from each column of the data buffer (Fig. 5, Data Out 1 and Data Out 0).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Thompson and include a output data based on the first/second read pointers.   
One of ordinary skill in the art would be motivated to make the modifications in order to efficiently take advantage of consecutive null data locations (i.e. skips) and to have proper separation between write pointer and read pointer (See Thompson: Paragraph 0039), thus creating support for a wider variation of frequencies between transmitter and receivers (See Thompson: Paragraph 0041).

Claims 2, 11, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0086874) in view of Thompson (US 2007/0002991) and further in view of Zhang (US 8,611,173).

Regarding claim 2, Wang in view of Thompson teaches the system of claim 1. Wang teaches wherein: the number of columns of the data buffer (Fig. 2, Write Clock for Data Buffer Columns); and the number of data entries to skip is less than four (Paragraph 0033, SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data) is moving across the parallel interface at write clock 13). 
Wang does not explicitly teach wherein the number of columns is four. 
Zhang teaches wherein the number of columns is four (Fig. 4, Any number of Columns; Col. 6, Lines 54-62, In general, FIFO 100 may be implemented using dual-port memory array 200 having any number of rows and columns of dual-port memory cells. FIG. 4 is a diagram of memory array 200 having 2.sup.n rows and (2.sup.m*k) columns (e.g., for desired data word widths of k bits). Port A row address decoder 204A may be controlled using port A row addressing bits ROW_ADD_A&lt;n-1:0&gt;, whereas port B row address decoder 204B may be controlled using port B row addressing bits ROW_ADD_B). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Zhang and include four data columns in the data buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to adjust the data buffer capacity based on user preferences and specifications, thus allowing versatility and financial considerations when designing the system.

Regarding claim 11, Wang in view of Thompson teaches the method of claim 10. Wang teaches wherein: the number of columns of the data buffer (Fig. 2); and the number of data entries to skip is less than four (Paragraph 0033, SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data) is moving across the parallel interface at write clock 13). Wang does not explicitly teach wherein the number of columns is four. 
Zhang teaches wherein the number of columns is four (Fig. 4, Any number of Columns; Col. 6, Lines 54-62, In general, FIFO 100 may be implemented using dual-port memory array 200 having any number of rows and columns of dual-port memory cells. FIG. 4 is a diagram of memory array 200 having 2.sup.n rows and (2.sup.m*k) columns (e.g., for desired data word widths of k bits). Port A row address decoder 204A may be controlled using port A row addressing bits ROW_ADD_A&lt;n-1:0&gt;, whereas port B row address decoder 204B may be controlled using port B row addressing bits ROW_ADD_B). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Zhang and include four data columns in the data buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to adjust the data buffer capacity based on user preferences and specifications, thus allowing versatility and financial considerations when designing the system.

Regarding claim 19, Wang in view of Thompson teaches the medium of claim 18. Wang teaches wherein: the number of columns of the data buffer (Fig. 2); and the number of data entries to skip is less than four (Paragraph 0033, SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data) is moving across the parallel interface at write clock 13). Wang does not explicitly teach wherein the number of columns is four. 
Zhang teaches wherein the number of columns is four (Fig. 4, Any number of Columns; Col. 6, Lines 54-62, In general, FIFO 100 may be implemented using dual-port memory array 200 having any number of rows and columns of dual-port memory cells. FIG. 4 is a diagram of memory array 200 having 2.sup.n rows and (2.sup.m*k) columns (e.g., for desired data word widths of k bits). Port A row address decoder 204A may be controlled using port A row addressing bits ROW_ADD_A&lt;n-1:0&gt;, whereas port B row address decoder 204B may be controlled using port B row addressing bits ROW_ADD_B). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Zhang and include four data columns in the data buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to adjust the data buffer capacity based on user preferences and specifications, thus allowing versatility and financial considerations when designing the system.

Regarding claim 22, Wang in view of Thompson teaches the system of claim 1. Wang does not explicitly teach wherein the operations of the lane shifter circuit further comprise: generating an output row by reading two data values from the first column, one data value from the second column, and no data values from a third column of the data buffer.
Thompson teaches wherein the operations of the lane shifter circuit further comprise: generating an output row (Paragraph 0037, Read pointer 0 (512) specifies that half of the data out, data out 0 (514), will come from location 6 (540). Read pointer 1 (504) specifies that the other half of the data out, data out 1 (506) will come from location 7 (524)) by reading two data values from the first column (Figs. 5 & 6, 506 & 606 respectively show Read Pointer 1 outputting data from location 7 and location 13 respectively), one data value from the second column (Fig. 5, 514, Data Out 0).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Thompson and include a output data based on the first/second read pointers.   
One of ordinary skill in the art would be motivated to make the modifications in order to efficiently take advantage of consecutive null data locations (i.e. skips) and to have proper separation between write pointer and read pointer (See Thompson: Paragraph 0039), thus creating support for a wider variation of frequencies between transmitter and receivers (See Thompson: Paragraph 0041).
Neither Wang nor Thompson explicitly teach a third column of the data buffer.
 Zhang teaches no data values (Fig. 1, Data Values only read based on pointers) from a third column of the data buffer (Fig. 4, Any number of Columns; Col. 6, Lines 54-62, In general, FIFO 100 may be implemented using dual-port memory array 200 having any number of rows and columns of dual-port memory cells. FIG. 4 is a diagram of memory array 200 having 2.sup.n rows and (2.sup.m*k) columns (e.g., for desired data word widths of k bits). Port A row address decoder 204A may be controlled using port A row addressing bits ROW_ADD_A&lt;n-1:0&gt;, whereas port B row address decoder 204B may be controlled using port B row addressing bits ROW_ADD_B). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Zhang and include four data columns in the data buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to adjust the data buffer capacity based on user preferences and specifications, thus allowing versatility and financial considerations when designing the system.

Claims 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0086874) in view of Thompson (US 2007/0002991) and further in view of Chen (US 2018/0004686).

Regarding claim 8, Wang in view of Thompson teaches the device of claim 1. Wang teaches when the data buffer is less than a threshold, increasing the number of skip requests (Paragraph 0058, read pointer generation unit 340 can assert add SKIP request signal 503 when the symbol number in elastic buffer is less than a pre-defined value). Wang does not explicitly teach wherein the operations further comprise: based on a determination that the data buffer is less than half full, increasing the number of data entries to skip.
Chen teaches wherein the operations further comprise: based on a determination that the data buffer is less than half full (Paragraph 0046, increase toward a predetermined condition chosen for the elastic buffer implementation (such as a half-full condition)), increasing the number of data entries to skip (Paragraph 0046, When the fill status of buffer 351 is trending to potentially underflow, elastic buffer 350 may refrain from reading the contents of buffer 351… elastic buffer 350 may generate a skip ordered set locally, and may drive the locally-generated skip ordered set onto data output 355).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Chen and increasing the number of skip entries when a half-full buffer is detected.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent a buffer underflow error during data transfer (See Chen: Paragraph 0046). 

Regarding claim 9, Wang in view of Thompson teaches the device of claim 1. Wang teaches when the data buffer is greater than a threshold, decreasing the number of skip requests (Paragraph 0058, write pointer generation unit 330 can assert remove SKIP request signal 403 when the symbol number in elastic buffer 18 is more than a pre-defined value). Wang does not explicitly teach wherein the operations further comprise: based on a determination that the data buffer is more than half full, reducing the number of data entries to skip.
Chen teaches wherein the operations further comprise: based on a determination that the data buffer is more than half full, reducing the number of data entries to skip (Paragraph 0045, when the fill status of buffer 351 is trending to potentially overflow, elastic buffer 350 may refrain from writing one or more symbols of the skip ordered set into buffer 351.  The write pointer may correspondingly refrain from advancing).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Chen and decreasing the number of skip requests when the buffer is detected to be more than half-full.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent a buffer overflow error during data transfer (See Chen: Paragraph 0045). 

Regarding claim 17, Wang in view of Thompson teaches the method of claim 10. Wang teaches when the data buffer is less than a threshold, increasing number of skips (Paragraph 0058, read pointer generation unit 340 can assert add SKIP request signal 503 when the symbol number in elastic buffer is less than a pre-defined value). Wang does not explicitly teach further comprising: based on a determination that the data buffer is less than half full, increasing the number of data entries to skip.
Chen teaches further comprising: based on a determination that the data buffer is less than half full (Paragraph 0046, increase toward a predetermined condition chosen for the elastic buffer implementation (such as a half-full condition)), increasing the number of data entries to skip (Paragraph 0046, When the fill status of buffer 351 is trending to potentially underflow, elastic buffer 350 may refrain from reading the contents of buffer 351… elastic buffer 350 may generate a skip ordered set locally, and may drive the locally-generated skip ordered set onto data output 355).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Chen and increase the number of skip requests when the buffer is less than half full.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent a buffer underflow error during data transfer (See Chen: Paragraph 0046). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2012/0317380 to Agrawal discloses multiple read pointers and multiple write pointers for the data buffer. 
US PGPUB 2007/0177701 to Thanigasalam discloses multiple read pointers and multiple write pointers and advancing the pointers based on SKP symbols. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HARRY Z WANG/Examiner, Art Unit 2184